Citation Nr: 9934237	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness.  


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1977.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 1995 determination by the Committee on 
Waivers and Indebtedness of the Los Angeles, California 
Regional Office (RO).  It was determined that requiring 
payment of the debt in the original amount of $17,170.38 plus 
accrued interest, would not be against equity and good 
conscience.  The veteran filed a notice of disagreement in 
June 1995; a statement of the case was issued in February 
1998; and he filed a substantive appeal in January 1998. 



FINDING OF FACT

In November 1999, prior to promulgation of a Board decision 
on the claim for waiver of recovery of a loan guaranty 
indebtedness, the Board received a statement from the veteran 
in which he indicated his compromise offer had been accepted 
by VA's Debt Management Center and that he was withdrawing 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for waiver of 
recovery of a loan guaranty indebtedness have been met.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed and a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The appellant 
has properly withdrawn his appeal for waiver of recovery of a 
loan guaranty indebtedness, and there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


